107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Estella PRADE;  James Jackson, Petitioners.
No. 96-603.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1997.Decided March 5, 1997.

Estella Prade, James Jackson, Petitioners Pro Se.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Estella Prade and James Jackson petition this court for a Writ of Mandamus directing Judge Robert Maxwell to grant petitioners' motion to amend their complaint and grant them an expedited trial in connection with their civil action filed in Judge Maxwell's court against the law firm of Jackson & Kelly.  We note that subsequent to the filing of this petition, the district court issued a decision granting summary judgment to Jackson & Kelly in Prade v. Jackson & Kelly, No. CA-94-18-3 (N.D.W.Va. Oct. 16, 1996).  That decision renders moot petitioners' request for the relief specified.  Accordingly, we grant petitioners' motion to proceed in forma pauperis, but their petition for mandamus relief is denied.

PETITION DENIED